Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Action is in response to application filed on 11/25/2019. 
Claims 1-4 are pending in this application.
Claims 1-4 are allowed.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/25/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
REASONS FOR ALLOWANCE
Claims 1-4 are allowed. The examiner conducted a completed search of available patent literature and non-patent literature and the Information Disclosure Statement (IDS) submitted on 11/25/2019 was considered as well, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Citation of Pertinent Prior Art
	The prior are made of record and not relied upon is considered pertinent to applicant’s disclosure is listed below:
CN 105847177 A: disclosed vehicle ad hoc network congestion control method based on associated power-rate adjustment. Information is exchanged between a current vehicle node and a neighbor vehicle node in 
 US 20150156662 A1: disclosed a method for performing inter-vehicular communication and adjust a channel load and perform improved congestion control through a virtual time frame and time slot. [0083]
US 20180310200 A1: disclosed a method for configuring a data transmission via a transmission channel of a wireless communication system with local overload control, wherein the local overload control has a relaxed state, an activated state, and a restricted state. [Abstract]
US 20150327028 A1: disclosed a methods and logic for vehicles to determine vehicle to vehicle (V2V) safety message transmission rates for transmitting V2V safety messages based on how frequently the vehicles actually need to exchange safety messages. [Abstract]
US 20130190025 A1: The invention has the object of avoiding congestion while reducing differences between parameters for communication among vehicles. [Abstract]
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J. Gillis can be reached on (571) 272-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S. L./
Examiner, Art Unit 2446



/MICHAEL A KELLER/Primary Patent Examiner, Art Unit 2446